Name: Commission Regulation (EEC) No 735/85 of 21 March 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/18 Official Journal of the European Communities 22. 3 . 85 COMMISSION REGULATION (EEC) No 735/85 of 21 March 1985 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 Q, as last amended by Regulation (EEC) No 672/85 (8); Whereas, in the absence of the indicative price for the 1985/86 marketing year for colza and rape seed, in case of advance fixing for July and August 1985, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, for the period 13 to 19 March 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . 2. The amount of the subsidy in the case of advance fixing for July and August 1985 will, however, for colza and rape seed, be confirmed or replaced as from 22 March 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year. Article 2 This Regulation shall enter into force on 22 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. O OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p. 1 . Is) OJ No L 167, 25 . 7. 1972, p. 9 . (j OJ No L 143, 30 . 5. 1984, p. 4. f) OJ No L 332, 20 . 12. 1984, p. 63 . (8) OJ No L 74, 15 . 3 . 1985, p. 79 . 22. 3 . 85 Official Journal of the European Communities No L 80/ 19 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 8,329 22,76 25,64 386,56 47,11 70,09 6,248 4,562 10 551 424,08 8,557 23,32 26,28 397,15 48,61 72,01 6,419 4,699 10 863 442,46 8,557 23,36 26,28 397,15 47,96 72,01 6,412 4,699 10 539 442,46 8,034 22,42 25,20 371,18 43,03 67,61 5,941 4,369 9 454 391,06 2,184 (') 8,46 (&gt;) 9,48 (') 99,67 (') 2,84 (') 18,38 (') 1,553 (') 0,749 (') 1 077 (') 0,00 (') 2,184 (') 9,30 (') 10,32 (') 86,95 (') 2,86 (') 17,48 (') 0,980 (') 0,457 (') 79 ( ¢) 0,00 (') (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council's decision. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 19,052 48,35 54,48 884,24 120,69 160,32 14,291 11,192 25 897 1 392,59 19,124 48,52 54,67 887,58 121,21 160,93 14,345 11,238 25 998 1 399,67 17,154 43,99 49,53 796,15 106,54 144,35 12,860 9,992 22 774 1 206,06 16,862 43,60 49,07 780,83 103,20 141,89 12,560 9,807 22 017 1 177,36 16,862 43,60 49,07 780,83 103,20 141,89 12,560 9,807 22 017 1 177,36 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU, Current month 1st month 2nd month 3rd month 4th month 5th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr 2,296290 2,598150 46,189400 6,025450 8,217050 0,737323 0,624443 1 447,46 97,454000 2,289030 2,592570 46,218000 6,029110 8,233000 0,740131 0,626775 1 453,51 97,446300 2,282430 2,587670 46,256100 6,033500 8,239720 0,743056 0,628505 1 459,75 97,474700 2,275950 2,582570 46,287700 6,040130 8,242360 0,745310 0,629969 1 466,22 97,505700 2,275950 2,582570 46,287700 6,040130 8,242360 0,745310 0,629969 1 466,22 97,505700 2,258670 2,567130 46,395600 6,064430 8,255980 0,751073 0,632334 1 486,06 97,693600